                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

FORD MOTOR COMPANY,

       Plaintiff,                            Case No. 15-cv-10628
                                             (consolidated with Case No. 15-11624)
v.                                           Hon. Matthew F. Leitman

VERSATA SOFTWARE, INC. et al.

     Defendants.
__________________________________________________________________/
     ORDER (1) GRANTING PARTIES’ MOTIONS FOR LEAVE TO FILE
     ADDITIONAL MOTIONS (ECF ## 693, 696), (2) ADJOURNING ALL
      SCHEDULED DATES, INCLUDING THE TRIAL DATE, AND (3)
       TERMINATING THE PARTIES’ JOINT MOTION TO MODIFY
                CALENDAR DATES (ECF #688) AS MOOT

       On August 19, 2019, Plaintiff Ford Motor Company filed a motion for leave

to file an additional summary judgment motion with respect to Defendant Versata

Software, Inc.’s trade secret and contract counterclaims.1 (See Ford Mot., ECF

#693.) On that same day, Versata filed a motion for leave to file a motion for

reconsideration of the Court’s ruling striking Versata’s damages experts.2 (See


1
  Ford must seek leave because under this Court’s Local Rules, “[a] party must obtain
leave of court to file more than one motion for summary judgment.” E.D. Mich.
Local Rule 7.1(b)(2). Ford has previously filed a motion for summary judgment in
this action.
2
  Versata must seek leave because under this Court’s Local Rules, the time to file a
motion for reconsideration has expired. See E.D. Mich. Local Rule 7.1(h)(1) (“a
motion for rehearing or reconsideration must be filed within 14 days after entry of
the judgment or order).
                                         1
Versata Mot., ECF #696.) The parties attached to their respective motions for leave

the proposed motions that they seek permission to file. (See Ford Proposed Mot.,

ECF #693-1; Versata Proposed Mot., ECF #696-1.)

      The Court has carefully reviewed the parties’ motions for leave, and the

parties’ proposed motions, and it concludes that the issues raised in the proposed

motions are worthy of serious consideration on full briefing from both parties.

Accordingly, the Court will GRANT both parties’ motions for leave and will allow

both parties to file their proposed motions. In reaching this conclusion, the Court

expresses no view as to any aspect of the merits of either proposed motion. For

example, the Court has not made any determination at this time as to whether Versata

has satisfied any of its burdens under the Court’s Local Rules governing motions for

reconsideration. Nor has it made any determination as to whether Ford is entitled to

summary judgment on Versata’s trade secret and contract counterclaims. The Court

holds only that the parties may file their proposed motions and that the Court will

resolve the issues raised in those motions after full briefing and a hearing.3

      Because the resolution of the parties’ proposed motions may directly impact

the parties’ motions in limine and the scope of the trial, and because, based on the


3
   The Court recognizes that if it ultimately grants Versata’s motion for
reconsideration, that ruling may moot, in whole or in part, Ford’s motion for
summary judgment. However, for the sake of efficiency, the Court will consider
and hear both motions simultaneously. The parties should brief Ford’s motion as if
reconsideration has been denied.
                                           2
time required to conduct full briefing and hold a hearing on the motions, the Court

will not be able to resolve the motions sufficiently in advance of the currently-

scheduled dates for the Final Pretrial Conference and trial, the Court will

ADJOURN all scheduled dates in this matter, including the trial date. The Court

will consult with all parties regarding a revised schedule and trial date once it issues

a ruling on the proposed motions. Because the Court is adjourning all scheduled

dates in this matter, the Court will TERMINATE AS MOOT the parties’ joint

motion to modify calendar dates. (See Joint Mot., ECF #688).

      Accordingly, for the reasons stated above, IT IS HEREBY ORDERED that:

     Ford’s motion for leave to file a motion for summary judgment on Versata’s

       trade secret and contract counterclaims (ECF #693) is GRANTED. Ford

       shall file its motion for summary judgment by no later than September 6,

       2019. Versata shall file a response to Ford’s motion by no later than

       September 27, 2019. Ford may file a reply brief by no later than October

       11, 2019;

     Versata’s motion for leave to file a motion for reconsideration (ECF #696) is

       GRANTED. Versata shall file its motion for reconsideration by no later than

       September 6, 2019. Ford shall file a response to Versata’s motion by no

       later than September 27, 2019. Versata may file a reply brief by no later

       than October 11, 2019;

                                           3
    The Court will schedule a single hearing date for both motions after

      consultation with all parties;

    All currently-scheduled dates in this matter, including the dates for the Final

      Pretrial Conference and trial, are ADJOURNED. The Court will consult

      with all parties regarding a revised schedule and trial date once it issues a

      ruling on the proposed motions; and

    The parties’ joint motion to modify calendar dates (ECF #688) is

      TERMINATED AS MOOT.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: September 3, 2019



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 3, 2019, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         4
